Title: To James Madison from Wilson Cary Nicholas, 14 August 1815
From: Nicholas, Wilson Cary
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Warren Aug. 14. 1815
                    
                    I had the pleasure to receive your favour of the 2d. instant at this place a few days past. When my son desired to be named for the consulate at Leghorn, he beleived that office was or wou’d be vacant. Under the same impression, I took the liberty to make the application to you in his favour, contained in my letter from Richmond. I am sure Sir, you beleive me incapable of wishing a deserving man to be removed from the public service, to make way for my son or any other person. To you, I early communicated my opinion upon the subject of removals from office, in which I differed from many of my most respected friends. My opinions upon that subject have remained unshaken & I yet think no man ought to be discharged from the public service, who holds an office of that sort, but for incompetence or misconduct. I beg you to be assured my application was upon the hypothesis that the office was or wou’d be vacant. Be pleased Sir, to accept my cordial thanks for your disposition to comply with our wishes, if “the way had been sufficiently open” and to accept the assurance of the high respect & esteem of Dear Sir your hum. Serv.
                    
                        W. C. Nicholas
                    
                